department of the treasury internal_revenue_service washington d c tax exempt and government entities feb tep eal company former parent salaried plan un plan_of_reorganization re dear this letter constitutes notice that the company’s request for a modification of the conditional waiver of the minimum_funding_standard for the hourly plan for the plan_year ending modified by ruling letters dated date and date has been approved accordingly we are replacing the conditions of the funding waiver as modified with these conditions that was granted in a ruling letter dated date and the bankruptcy court enters an order by plan_of_reorganization confirming the the company does not enter into any agreement or amend any existing agreement that would prevent it from satisfying its agreement under this funding waiver to make the pension contributions described in condition if the company fails to meet any one of the by date the company replaces the current letter_of_credit with a letter_of_credit in favor of the hourly plan from a financial_institution acceptable to the pension_benefit_guaranty_corporation pbgc’ in the amount of dollar_figure conditions under which this funding waiver has been granted the pbgc may draw upon this letter_of_credit for the benefit of the hourly plan at anytime thereafter this letter_of_credit shall expire on the earlier of i the date that condition i is satisfied or ii date not later than five days after the effective date of the plan_of_reorganization the company either i effects a transfer under sec_414 of the internal_revenue_code code of unfunded liabilities from the hourly plan to a plan sponsored by the former parent ii makes contributions to the hourly plan or iii makes a combination of transfers of unfunded liabilities under the hourly plan and cash contributions so that the net unfunded liabilities under the hourly plan are reduced by at least dollar_figure determined on a fa sec_87 basis this condition shall be deemed satisfied if the company satisfies condition of the waiver of the minimum_funding_standard for the hourly plan for the plan_year ending i as not later than five days after the effective date of the plan_of_reorganization the company a makes a contribution to the hourly plan equa to seventy-four and two-tenths percent of the estimated amount described in ii below based on the projections and assumptions provided by the company in its waiver application submitted to the service on date ie of the amount described as the estimated quarterly payment due on page one of the schedule labeled irs scenario d the scenario d amount and b deposits into escrow an amount equal to twenty-five and eight-tenths percent of such scenario d amount no later than five months after the effective date of the plan_of_reorganization the company calculates the amount sufficient to result in a funded_current_liability_percentage as of the effective date of the plan_of_reorganization when measured reflecting such contributions and the impact of the sec_414 transfer that is the same funded_current_liability_percentage that would have existed as of the effective date of the plan_of_reorganization if a the funding waivers had not been granted b the sec_414 transfer had not occurred and c a contribution had been made on the effective date of the plan_of_reorganization equal to the accumulated employee_retirement_income_security_act_of_1974 erisa funding deficiency as of septeniber these calculations should exclude the dollar_figure contribution outlined in conditions and of this ruling letter ii iii iv v if the contribution described in i a above is less than the amount calculated in ii above the company makes an additional_contribution within days after making the calculation described in ii above from the escrow account described in i b above in an amount that is sufficient to make the funded current_liability percentages described in ii above equal if the amount in the escrow account in i b above is not sufficient to make the additional_contribution described in iii above the company makes an additional_contribution within days after making the calculation described in ii above that is sufficient to make the funded current_liability percentages described in ii above equal any amount remaining in the escrow account after condition is met will be returned to the company within days after condition is met f a credit balance is created as a result of the contributions described in i iii or iv above the company elects to reduce to zero such remaining credit balance as exists in the hourly plan as of date prior to determining the value of plan assets and crediting them against the minimum_required_contribution for the plan_year ending - protection act of ppa if the contribution described in i a is greater than the amount calculated in ii the company will be allowed to keep a credit balance equal to the amount of such excess and this credit balance will be available to offset contributions for plan years beginning date and later in accordance with the pension vi this condition shall be deemed satisfied if the company satisfies condition of the waiver of the minimum_funding_standard for the hourly plan for the plan_year ending not later than five days after the effective date of the plan_of_reorganization the company makes a contribution to the hourly plan in the amount of dollar_figure for the plan_year ending not later than five days after the effective date of the company's plan_of_reorganization under chapter the company makes a contribution to the in addition to the dollar_figure hourly plan in the amount of dollar_figure contribution in condition above for the plan_year ending in full and final settlement of all claims or potential claims against the company under sec_4971 of the code with respect to the hourly plan and the salaried plan for the plan years ending the service will not pursue any such claims against the company prior to the effective date of the company's plan_of_reorganization under chapter not later than five days after the effective date of the plan_of_reorganization the company reimburses the pbgc for outside consulting fees incurred in the review of the company's funding waiver request in an amount not to exceed dollar_figure million this condition shall be deemed satisfied if the company satisfies condition of the waiver of the minimum_funding standard for the hourly plan for the plan_year ending the effective date of the plan_of_reorganization is no later than date the company makes contributions to the hourly plan in amounts sufficient to meet the minimum_funding_standard for the hourly plan for the plan_year ending by date the conditions above reflect a codification of the conditions of the ruling letter dated date as modified in ruling letters dated date and date as well as modifications to conditions and your authorized representative agreed to these conditions in a letter dated date if any one of the conditions is not met the waiver for the plan_year ending date is retroactively null and void with the bankruptcy court confirmed the plan_of_reorganization on the confirmed plan_of_reorganization in place the company has announced that it following expects to emerge from chapter bankruptcy protection by the syndication and closing of exit financing facilities and satisfaction of other conditions including completing rights offerings closing of an investment agreement with investors and consummation of a global_settlement agreement with the former parent the company has represented that the funding waivers that the salaried and hourly plans have received are critical to the implementation of the plan_of_reorganization if the modifications that the company has requested are not approved the waivers would be rendered retroactively null and void if the company does not emerge from chapter bankruptcy protection on or before date the modifications agreed to by the company will extend the deadline for the company’s emergence from chapter bankruptcy protection to date in consideration of this extension the company will a replace certain letters of credit that it has provided to the salaried plan and the hourly plan as a condition of the funding waivers each plan received for the plan years ending held by the hourly plan by dollar_figure and b increase the value of the letter_of_credit by this conditional waiver has been granted in accordance with sec_412 of the code and sec_303 of erisa the amount for which this conditional waiver has been granted is equal to the contributions that would otherwise be required to reduce the balance in the funding_standard_account to zero as of date your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the hourly plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by the hourly plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by the hourly plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the and to your authorized representative pursuant to a power_of_attorney on file in this office we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b if you require further assistance in this matter please contact at sincerely yours ichaél d julianelle irector employee_plans fe
